Title: To James Madison from Wilson Cary Nicholas, 14 February 1809
From: Nicholas, Wilson Cary
To: Madison, James



Dear Sir
Feby. 14. 1809.

Some of our friends have a great anxiety that the non intercourse law should expire at the end of the next session of Congress, and that a clause shou’d be added to the bill repealing all the embargo laws at the same time.  You seemed to disapprove of it, and I have given no encouragement to the idea.  Mumford & Masters say if this is done all the New Yorkers will vote for the bill, and the New England men seem generally to wish it.  If there shou’d be a proper disposition in the next Congress I do not know that we shou’d derive any advantage from the law being unlimited.  If there is not perhaps it wou’d be better to let it expire in this way than to be forced to repeal it.  I am very much inclined to believe too, that it will be scarcely possable or proper to preserve this attitude much longer.  I am with the greatest respect Dear Sir yours

W. C. Nicholas

